DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/153,805 has claims 1-20 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of antenna modules, wherein at least one of the plurality of antenna modules is a serving module in claim 1. The limitations contains generic placeholders such as “antenna modules” and “serving module”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Pub. No. US 2021/0195436 A1; hereinafter Hong) in view of Kommi et al. (Pub. No. US 2018/0284149 A1; hereinafter Kommi).
Regarding claims 1 and 11, Hong discloses an electronic device comprising: a plurality of antenna modules, (See ¶0047, which may operate in communication with one or more antennas) wherein at least one of the plurality of antenna modules is a serving module; (See ¶0078, At the UE 104, the UE antennas 652 and 653 may receive the DL signals from the base station 102) a transceiver operably connected with at least one of the plurality of antenna modules; (See ¶0047, RF front end 288, which may operate in communication with one or more antennas 265 and transceiver 202 for receiving and transmitting radio transmissions) and a processor operably connected to the transceiver, (See ¶0093, one or more processors communicatively coupled with the transceiver) the processor configured to trigger a module sweeping operation based on one or more of: (See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation; interpreted that the rotation triggered the serving beam sweeping) a reference signal receive power (RSRP) of the serving module being below a dynamic, time-varying threshold; the RSRP of the serving module being lower than an average RSRP of the serving module when the electronic device is at a same location; an estimated angle of arrival of a beam being on an edge or outside of a coverage area of the serving module; that the electronic device has rotated; (See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation, which can cause the UE 504 to switch from beam B0 to beam B1 as the UE serving beam based on beam B1 having improved signal quality/strength (e.g., due to improved line-of-sight) than the previous serving beam B0) or the RSRP of the serving module cannot support a predicted data requirement.
	However, Hong fails to disclose the inertial measurement unit (IIMU) sensors
	Kommi discloses the inertial measurement unit (IIMU) sensors (See ¶0042, UE 105 may include one or more inertial sensors (e.g., accelerometers, gyroscopes, compass, and/or other Inertial Measurement Units (IMUs)) as well as other sensors (e.g. barometer) with which movement and/or velocity related information may be obtained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify triggering a sweeping operation based on the rotation of the UE to include the inertial measurement unit (IIMU) sensors determine that rotation has occurred. The motivation to combine is improve the accuracy of a location derived from other position methods and/or an estimate of uncertainty or error in the resulting location (See ¶0005).
Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kommi and, further in view of Martin et al. (Pub. No. US 2020/0274590 A1; hereinafter Martin).
Regarding claims 9 and 19, Hong discloses in response to the module sweeping operation being triggered, the processor is configured to: sweep a subset of the plurality of antenna modules during the module sweeping operation; (See ¶0023, perform serving beam sweeps to measure beams from a serving node according to a first periodicity; See ¶0072, the UE 504 can have rotated and can have performed a serving beam sweep after rotation; interpreted that the rotation triggered the serving beam sweeping)
However, Hong in view of Kommi fails to disclose predict which module from the subset of the plurality of antenna modules should be selected as the serving module.
Martin discloses in response to the module sweeping operation being triggered, the processor is configured to: sweep a subset of the plurality of antenna modules during the module sweeping operation; (See ¶0004, selecting the second antenna array includes mapping, using the rotation vector, the movement of the moveable device to a subset of possible beams. The subset of possible beams may include the second beam) and predict which module from the subset of the plurality of antenna modules should be selected as the serving module. (See ¶0004, , selecting the second antenna array includes mapping, using the rotation vector, the movement of the moveable device to a subset of possible beams. The subset of possible beams may include the second beam)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hong in view of Kommi to include predict the beam based on the movement of the device. The motivation to combine is the rotation vector can be used to enhance the optimization by reducing processing time and reducing bandwidth used related to the scans performed for the optimization process (See  ¶0016).
Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kommi and, further in view of Hakola et al. (Pub. No. US 2018/0343043 A1; hereinafter Hakola)
Regarding claims 10 and 20, Hong in view of Kommi fails to disclose in response to the module sweeping operation being triggered, the processor is configured to: select a module of the plurality of antenna modules that is configured to beamform toward a coverage region of one or more unselected modules of the plurality of antenna modules; measure beams of the selected module; and select the serving module based on the measured beams. 
Hakola disclose in response to the module sweeping operation being triggered, the processor is configured to: select a module of the plurality of antenna modules that is configured to beamform toward a coverage region of one or more unselected modules of the plurality of antenna modules; (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself; interpreted that UE is selecting the best beams for itself in the coverage area)  measure beams of the selected module; (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself)
 and select the serving module based on the measured beams. (See ¶0057, The UE may determine or identify 4 receive beams as the UE's best receive beams, and the UE may want to perform beamforming training for these 4 receive beams against a signal received from the AP via the AP transmit beam 6 (the AP's best transmit beam with respect to the UE; See ¶0070, When performing cell detection and selection based on periodical beam based discovery signal transmissions from an AP, a UE may be able to find out the best or most relevant beams for itself)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hong in view of Kommi to include using beamforming training measurement to determine the best beam to select. The motivation to combine is beneficial to aim at good angular resolution in DL side, e.g., in order to maximize DL rank (See ¶0037).
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black et al. (Pub. No. US 2014/0170990 A1)- In addition, the transfer switch controller utilizes a pre-established priority of each available type of communication signal to select the appropriate antenna. The transfer switch controller communicatively connects, utilizing the configured dynamic transfer switch, each of at least one transceiver associated with the operating mode initiated to a specific antenna, where each transceiver supports propagation of a specific type of communication signal. As a result, the transfer switch controller enables each of the at least one communication signal to be propagated via a specific antenna selected using the configured dynamic transfer switch.
Turpin et al. (Pub. No. US 2015/0236413 A1)- selects the frequency subband(s) 302 (e.g., subbands 412), the antenna controller may also be configured to calculate a set of beam weights (or excitation coefficients) based on the measured power level 304 over the selected frequency subband(s). This calculation may also be based on the known geographic location of the terminal 216, or more particularly in some examples, the known geographic area defined by the known location(s) of the terminal(s). In some examples, the set of beam weights may be calculated that result in a reduction in the measured power level over the selected frequency subband, with no more than an allowable degradation in strength of the radiation pattern in a direction of the known geographic location of the terminal, or more particularly in some examples, the direction of the known geographic area. The beamformer 202, then, may be configured to form the spot beams 212 based on the calculated set of beam weights to thereby suppress at least some of the identifiable interference from the signal. In this regard, the beam weights may affect the radiation pattern 214 to effectively place null(s) in direction(s) of the geographic location(s) of source(s) of interference.
Athley (Pub. No. US 2018/0212668 A1)- The method is performed in a communication device comprising a digital receiver and an analog receiver. The method comprises receiving signaling on an active antenna port by using the digital receiver, measuring power of one or more beams received at one or more of a respective currently inactive antenna ports by using the analog receiver, and determining, the beam for use in the wireless communication by comparing received power of a beam received at the active antenna port to the power of the one or more beams received at the one or more respective currently inactive antenna port, and determining the beam for use to be the beam having the highest received power. A communication device, computer program and computer program products are also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472